Title: To James Madison from Edmund Pendleton, 16 April 1781
From: Pendleton, Edmund
To: Madison, James


Dr Sir
Caroline, April 16, 1781
I have yr favr of the 3d & Am glad to hear the Pennsa. line are coming on & hope the Marquis’s Corps or some other will be added to the Southern Army, as I fear without it, we are not in a Condition to oppose the force designed to act in that quarter. Genl Green’s new Manoeuvre I consider as a hazardous one, which may produce consequences very beneficial, or he may be overpowered & caught by reinforcements to Ld Cornwallis. I have great reliance on his prudence & foresight, and suppose he is directed by probable prospects of security & advantage. Our Enemy below appear tolerably quiet & have not yet manifested their intentions. It is said they are on board their Vessels, some say going out, others up the Bay, & the Caroline Militia were on Saturday called to Fredericksburg to defend the Public works there & Hunters, it being said they were up Potomack, had burnt Alexandria, & were to destroy those works in their return, by marching there from Potowmack Creek. I have just heard that the Alarm was mistaken, & that it was only a small Plundering party, who having met with some rebuffs, were hastening down the river. They were in Sight of Alexandria, but did not attempt to land.
I think our Elections hitherto give us hope that the Assembly will be improved—tho’ in some instances in the Northern Neck the contrary would appear to be the case. I am
Dr Sr Yr mo affe
Edmd Pendleton
